Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 14-23 and 25-32 are pending in this application. 
	Outstanding ground of rejection of claims 24 and 33 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of cancellation of said claims. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/007767 in view of Kuwahara et al. (US 2017/0188580), Leonard, and Issac for the reasons of record set forth in the Office action of 10/8/2021.  
Applicant’s arguments and declaration filed on 2/2/2022 have been given due consideration, but they were deemed unpersuasive for the entire scope of the claims.  
In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).  
Only two ratios were tested in the declaration, 1:4 and 4:1 (mefentrifluconazole to second fungicide), but the claims are open to any ratio (claims 14, 16, 19-23, 25-32), 500:1 to 1:500 (claim 17) or 100:1 to 1:100 (claim 18).  Just because two fungicides are synergistic at 1:4 and 4:1 ratios does not necessarily mean that the fungicides would be also synergistic at significantly different ratios.  This is because lopsided ratios such as 500:1 or 100:1 contain increasingly smaller and smaller amount of the minor ingredient and it would not be predictable whether such relatively minute amount of the minor ingredient would be able to synergize the far greater amount of the major ingredient, and vice versa.  In In re Kollman, 201 USPQ 193 (CCPA 1979), a decision involving a synergistic composition with specific ratios claimed, the court affirmed the obviousness rejection of claim 1 which was directed to a ratio range of about 1:10 to 20:1 even though there was extensive data for 16:1, 8:1 and 4:1 ratios.  Id. at 199-200.  The court held that Appellant’s data was sufficient only for claims 7 and 8, which were directed to 1:1 to 4:1. 
For these reasons, the declaration data is not commensurate in scope with that of the claimed subject matter.  The ordinary skilled artisan would not expect, in the 
Applicant also argues that “a person skilled in the art would have had no apparent reason to combine mefentrifluconazole with a claimed compound 2 for treating Collla with any reasonable expectation of improved efficacy because of the essentially non-existent efficacy for claimed compound 2 against Collla.”  This argument is not persuasive because (1) Applicant is arguing an unclaimed inventive feature because specific activity against Colletotrichum orbiculare is not required by the claims, and (2) the supposed “non-existent efficacy” was shown at 1 ppm, which feature is, again, not required by the claims.  Moreover, Kuwahara teaches activity of pyrapropoyne, the compound of instant claim 16, against C. orbiculare (paragraph 271, see page 39, right column), so the ordinary skilled artisan would have understood that 1 ppm was below the threshold fungicidal amount against the tested strain of C. orbiculare; and he/she would have expected fungicidal efficacy at different ppm ranges.  
For the foregoing reasons, this ground of rejection must be maintained.  

Claims 14-15 and 17-33 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/007767 in view of Pellacini et al. (US 2015/0164076), Leonard, and Issac for the reasons of record set forth in the Office action of 10/8/2021.  
WO 2013/007767 discloses mefentrifluconazole (Compound I-2, Examples 1 and 1a, pages 112-113) as having “good fungicidal activity against phytopathogenic harmful fungi” (page 2, lines 6-8 & see formula I on pages 2-3).  Mefentrifluconazole (Compound I-2) is shown to be effective against early blight on tomatoes (Alternaria solani), grey mold (Botrytis cinerea) on leaves of green pepper, brown rust on wheat caused by Puccinia recondita, soybean rust caused by Phakospora pachyrhizi, and leaf blotch on wheat caused by Septoria tritici (use examples 1-5 on pages 120-121).  Additional activity against Colletotrichum species and Leptosphaeria nodorum is disclosed (page 84).  Mefentrifluconazole was shown to be more effective than a structurally similar compound that differed only in having a Cl substitution on a phenyl ring instead of the CF3 in mefentrifluconazole (pages 122-123, 127).  “[O]utstanding effectiveness against a broad spectrum of phytopathogenic fungi, including soil-borne fungi” is disclosed (page 78, lines 5-9).  Improvement of plant health is disclosed (page 85, lines 8-19).  
Protection of various crop plants is disclosed (page 78, line 17 to page 79, line 20).  Protection of seeds against fungal attack is disclosed (page 78, lines 9-11, 13-16; page 79, lines 4-5, 11-17; page 85, lines 22-27; paragraph bridging pages 89-90).  Application rate of 0.001 to 2 kg/ha or preferably 0.1 to 0.75 kg/ha is disclosed, and for seed treatment, 0.1 to 1000 g/100 kg of seed or preferably 5 to 100 g/100 kg of seed is disclosed (page 90, line 9-12).  Additional use of another fungicide “results in many cases in an expansion of the fungicidal spectrum of activity being obtained or in a prevention of fungicide resistance development.” (page 90, lines 34-37).  “Furthermore, in many cases, synergistic effects are obtained.” (page 90, line 37).  1,3-dimethyl-N-(1,1,3-trimethylindan-4-yl)pyrazole-4-carboxamide is specifically disclosed as a mixture partner (Mixture B-369 on page 110).  In binary mixtures, weight ratio can range from 1:100 to 100:1 and preferably from 1:10 to 10:1 (paragraph bridging pages 97-98).  Formulations with liquid or solid carriers and various formulation adjuvants are disclosed (page 86, line 12 to page 87, line 42).  Joint application of the mixture active ingredients is disclosed (page 97, lines 34-39).  
	Pellacini et al. (US 2015/0164076) disclose the synergistic fungicidal combination of 3-difluoromethyl-N-(7-fluoro-1,1,3-trimethyl-4-indanyl)-1-methyl-4-pyrazolecarboxamide (also known as fluindapyr) and an azole fungicidal compound (paragraphs 6-8, 39; claims 1, 10).  Weight ratio of fluindapyr and the second fungicide such as an azole is between 1:20 and 20:1 (paragraph 24).  Use in agricultural crops for control phytopathogenic fungi is disclosed (paragraphs 40, 42-43; claim 10).  Activity against many different phytopathogenic fungi is disclosed, including activity against Colletotrichum species (paragraph 41; claim 11).  Formulation with solid or liquid diluent and adjuvants such as surfactants is disclosed (paragraphs 51-55; claim 8).  Application to seed is disclosed (paragraphs 59-60; claim 14).  Application rate of 10 g to 5 kg per hectare is disclosed (paragraph 64).  Reduction in resistance development by target microorganisms is disclosed (paragraph 38).  
Leonard discloses the industry definition of “resistance” as loss of field control due to a shift in sensitivity (page 906, section2.2).  Resistance is managed in the field by, inter alia, mixing chemical pesticides (page 907, section 2.3.3).  
Issac further discloses the problem of resistant pathogens and teaches combination of fungicides for minimizing the development of resistance (see the entire article, especially the last paragraph on page 39).
WO 2013/007767 does not explicitly disclose a fungicidal mixture comprising mefentrifluconazole and another fungicide such as fluindapyr, the fungicide of instant claim 15.   However, although a specific mixture is not exemplified, WO 2013/007767 clearly teaches combined use with other fungicides such as 1,3-dimethyl-N-(1,1,3-trimethylindan-4-yl)pyrazole-4-carboxamide or other fungicides for 
expansion of the fungicidal spectrum of activity, control of fungicide resistance development, and synergistic effect.  Similarly, mixture of mefentrifluconazole and fluindapyr is suggested by Pellacini’s teaching of synergistic activity of fluindapyr with azole fungicides.  One of ordinary skill in this art would have been motivated to combine the two fungicides as claimed at least for the advantage of expanding fungicidal spectrum, combatting resistance development, and synergistic activity.  
	Claim 21 recites a method for improving the health of plants.  WO 2013/007767 teaches improvement of health with mefentrifluconazole and its fungicidal mixtures, and the ordinary skilled artisan would have expected improved health of plants from the control of phytopathogens.  
	Various claims recite an application amount of 0.01 to 10 kg per 100 kg of plant propagation material such as seed.  Such amount range would have been obvious from the teaching of 5 to 100 g per 100 kg of seed by WO 2013/007767 (page 90, lines 9-12).  
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
	The declaration filed on 2/4/2022 have been given due consideration, but the data shown in the declaration was deemed insufficient for the following reasons.
	(1) Synergistic activity of mixture of fluindapyr and mefentrifluconazole would have been expected from Pellacini’s teaching of synergism of fluindapyr by azole fungicides.  
	(2) Even if the prior art did not teach expectation of synergistic activity for a mixture of fluindapyr and mefentrifluconazole, the declaration data is not commensurate in scope with that of the claimed subject matter.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).  The tested ratios are 1:4 and 4:1, but the claims are readable on any ratios (claims 14-15, 19-23, 25-32), 500:1 to 1:500 (claim 17), or 100:1 to 1:100 (claim 18).    
Just because two fungicides are synergistic at 1:4 and 4:1 ratios does not necessarily mean that the fungicides would be also synergistic at significantly different ratios.  This is because lopsided ratios such as 500:1 or 100:1 contain increasingly smaller and smaller amount of the minor ingredient and it would not be predictable whether such relatively minute amount of the minor ingredient would be able to synergize the far greater amount of the major ingredient, and vice versa.  In In re Kollman, 201 USPQ 193 (CCPA 1979), a decision involving a synergistic composition with specific ratios claimed, the court affirmed the obviousness rejection of claim 1 which was directed to a ratio range of about 1:10 to 20:1 even though there was extensive data for 16:1, 8:1 and 4:1.  Id. at 199-200.  The court held that Appellant’s data was sufficient only for claims 7 and 8, which were directed to 1:1 to 4:1.
For these reasons, the declaration data is not commensurate in scope with that of the claimed subject matter.  The ordinary skilled artisan would not expect, in the absence of evidence to the contrary, that data for 4:1 and 1:4 ratios would be predictive of similar synergistic results at significantly different ratios such as 100:1 and 500:1, at which ratios there would be significantly different proportions of the major and minor ingredients to interact with one another and affect the target pathogen.  
Applicant also argues that “a person skilled in the art would have had no apparent reason to combine mefentrifluconazole with a claimed compound 2 for treating Collla with any reasonable expectation of improved efficacy because of the essentially non-existent efficacy for claimed compound 2 against Collla.”  This argument is not persuasive because (1) Applicant is arguing an unclaimed inventive feature because specific activity against Colletotrichum orbiculare is not required by the claims, and (2) the supposed “non-existent efficacy” was shown at 1 ppm, which feature is, again, not required by the claims.  Moreover, Pellacini et al. teach activity of fluindapyr and azole mixture against Colletotrichum species (paragraph 41; claim 11), so the ordinary skilled artisan would have been motivated to combine the two fungicides with an expectation that the combined fungicides would control Colletotrichum phytopathogens.
	For these reasons, all claims must be rejected again.  No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699